        Case 6:20-cv-00175-MC           Document 1   Filed 01/31/20   Page 1 of 19



BRIAN MICHAELS, OSB # 925607
259 East Fifth Avenue, Suite 300-D
Eugene, Oregon 97401
(541) 687-0578
Fax (541) 686-2137
brian@brianmichaelslaw.com

MARIANNE DUGAN, OSB # 932563
1430 Willamette St. #359
Eugene, Oregon 97401
(541) 338-7072
Fax (866) 650-5213
mdugan@mdugan.com

             Attorneys for Plaintiffs


                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF OREGON
                                EUGENE DIVISION



                                                        CASE NO.: 6:20-cv-175
  JUBAL CHAPLIN, and CALEB DANIEL
  BEECHEM,                                                       COMPLAINT
                       Plaintiffs,                              42 U.S.C. 1983 –

        V
                                                         UNLAWFUL ARREST AND
  CITY OF SPRINGFIELD (Both Plaintiffs);                DETENTION; EXCESSIVE USE
  OFFICER RYAN STONE (385), (Both Plaintiffs);                 OF FORCE;
  OFFICER JULIO    GARCIA-CASH           (397),                    and
  (for CHAPLIN);  OFFICER BRONSON                          PUNITIVE DAMAGES
  DURRANT (382), SGT. M. MASSEY (338),
  OFFICER W. HARBERT (377), (for                          JURY TRIAL REQUESTED
  BEECHEM),
                    Defendants.



                              JURISDICTION AND VENUE




PAGE 1 - COMPLAINT
          Case 6:20-cv-00175-MC            Document 1      Filed 01/31/20     Page 2 of 19




        1.   This is a civil action for damages and attorney's fees, for unlawful arrest and detention;

and excessive use of force (Fourth Amendment) under 42 U.S.C. 1983. This Claim for Plaintiff

JUBAL CHAPLIN arises out of a February 2, 2018, arrest and assault by Officer Stone, and one

or two other assisting officers when Mr. Chaplin was a passenger in a vehicle, after the driver was

arrested on a warrant from Eugene Police Department. As a result of being arrested, Mr. Chaplin

was handcuffed, placed in a patrol car, and brought to Springfield municipal jail where he had to

be bailed out by his family.

        2.    This Claim for Plaintiff CALEB DANIEL BEECHEM arises out of a July 23, 2019,

911 call from a neighbor concerning Plaintiff BEECHEM’s nonviolent but concerning behavior.

Neighbor had a restraining order against Mr. BEECHEM whom she acknowledged had mental

illness issues, never describing him as violent, currently or in the past. In fact, the defendants

received as copy of the restraining Order. Ignoring both his mental health issues and the nonviolent

nature of his problems, upon arrival Officers Stone and Harbert, immediately grabbed the mentally

ill BEECHEM, began beating him for being noncompliant delivering several focused blows to his

head and face, and, despite knocking him unconscious, tasing him, while all the while telling him

to stop resisting, then arresting him for resisting arrest. At the hospital, Officer Stone pulled the

taser barbs out of his skin causing him great pain

        3.      Jurisdiction for the federal claims exists under 28 U.S.C. 1331 because this action

arises under the laws of the United States.

        4.   Venue is proper in this judicial district pursuant to the provisions of 28 U.S.C. 1391(b)

in that this is a civil action wherein jurisdiction is not founded on diversity of citizenship and

plaintiff's claims arise within this judicial district.

                                                 PARTIES




PAGE 2 - COMPLAINT
             Case 6:20-cv-00175-MC        Document 1      Filed 01/31/20     Page 3 of 19




        5.     At all relevant times, Plaintiffs were residents of Lane County, Oregon.

                                          FOR CHAPLIN

        6.        Defendants Officers STONE and Officer GARCIA are sued in their individual

official capacity. They were at all times relevant officers of the Springfield Police Department.

Officer Stone, along with Officer Garcia, arrived at the traffic stop of the vehicle Chaplin was

riding as a passenger. Following the arrest of the driver, these officers went to the passenger side

and ordered Chaplin out of the vehicle for a legal amount of marijuana possession. Before Chaplin

could get his second foot on the ground from exiting the vehicle, the officers jumped him, grabbed

him, and took him down to the ground, stomping on him while all the while telling him to stop

resisting.

        7.     The individual defendants' acts which are the subject of this lawsuit were undertaken

in the regular course of their employment for defendant City of Springfield.



                                          FOR BEECHEM

        8.     Defendant Officers STONE, Officer DURRANT, Officer W. HARBERT, and SGT.

M. MASSEY are sued in their individual official capacity. They were at all times relevant officers

of the Springfield Police Department. Stone, along with Durrant, Harbert, and Massey arrived at

the location of Beechem’s residence following the 911 call. Without provocation or necessity,

while ignoring both the obligation to deescalate rather than escalate and the fact Beechem was

identified as having mental illness they beat him and arrested him unnecessarily in the manner

described in Paragraph 2.

        9.     The individual defendants' acts which are the subject of this lawsuit were undertaken

in the regular course of their employment for defendant City of Springfield.




PAGE 3 - COMPLAINT
         Case 6:20-cv-00175-MC          Document 1       Filed 01/31/20     Page 4 of 19




       10.   Defendant City of Springfield, hereinafter City, is a municipal corporation charged

with and responsible for appointing and promoting the members of the Springfield Police

Department and its personnel. At all relevant times the City had the power, right and duty to control

the manner in which the individual defendants carried out the objectives of their employment, and

to see that all orders, rules, training, instructions and regulations promulgated for the Springfield

Police Department were consistent with the State and federal constitutions, statutes, and the laws

of the municipality. In these two instances, the City was on notice on several different means and

formats, even to the point of issuing a “Brady” letter and instituting a serious investigation into

the violent excessive uses of force by Officer Stone, yet did nothing to curtail, train, or institute

disciplinary procedures to have prevented these two violent acts from occurring.

                                    FACTUAL OVERVIEW

                                       JUBAL CHAPLIN

       11. Paragraphs 1 thru 10 are incorporated herein.

       12. There is a video of the entire interaction described herein. February 2, 2018, JUBAL

CHAPLIN was a passenger in a vehicle stopped for a traffic violation by officer Stone and officer

Garcia. After running the driver’s name and license, the driver was arrested on an outstanding

warrant, negligently not withdrawn by Eugene Police. On that warrant the driver was arrested. At

all times the driver (despite knowing the warrants were withdrawn on a dismissal of all charges)

and the police were respectful and peaceful during the arrest.

       13.   Mr. Chaplin was then approached by Officer Stone and Officer Garcia. The passenger

door was opened, and Mr. Chaplin was ordered out of the car. Just as his second foot reached the

ground, the officers jumped him, jumped him, threw him to the ground, jumped on him, and

repeatedly assaulted him on the ground. As a result of being arrested, Mr. Chaplin was handcuffed,




PAGE 4 - COMPLAINT
         Case 6:20-cv-00175-MC           Document 1       Filed 01/31/20     Page 5 of 19




placed in a patrol car, and brought to Springfield municipal jail where he had to be bailed out by

his family.

       14.     Chaplin suffered sufficient injuries to be treated at Urgent Care and is currently

receiving treatment for continuing issues and pain. His ability to work on his home has been halted

for a long while and is still moving along at a severely diminished rate. Chaplin lives in the remote

rural area of Christmas Valley requiring long drives for treatment and suffers very cold winters.

                                  CALEB DANIEL BEECHEM

       15.     Paragraphs 1 thru 14 are incorporated herein.

       16.      There are two videos of the incident described herein- one from a neighbor’s home,

and the other from the officers’ cameras.

       17.      One of BEECHEM’s neighbors had been having problems with the behavioral

symptoms of BEECHEM’s mental health problems. She obtained a restraining order based upon

his odd, yet nonviolent behavior. BEECHEM lived in a trailer park, where no other residents ever

complained about him.

       18.     On the day in question, July 24, 2019, the same neighbor, identified as Paula Collette

Marten, called 911 on Mr. Beechem. She stated in that call that Beechem suffered from some

mental illness. This what Officer Bronson Durrant wrote in his Probable cause Affidavit1:

              Paula showed me security camera footage where Beechem had stood on his porch
          stating loudly "I hate you" and "You're an evil neighbor." He also shined a light
          directly into Marten's residence. Marten stated she felt "Intimidated" by the
          comments and action of Beechem so close to her residence. I contacted Beechem
          at his residence. He confirmed he shined a light into Marten's residence in an



1
 Notice Officer Durrant never mentions that Collette advised the police Beechem suffered from
some sort of mental illness.


PAGE 5 - COMPLAINT
         Case 6:20-cv-00175-MC         Document 1      Filed 01/31/20     Page 6 of 19




          attempt to communicate that he was not happy with the restraining order or the
          security camera.

       19. Officer Stone, along with Durrant, Harbert, and Massey arrived at the location of

Beechem’s residence following the 911 call. Without provocation or necessity, while ignoring both

the obligation to deescalate rather than escalate and the fact Beechem was identified as having

mental illness they beat him repeatedly, arrested him unnecessarily, in the manner described in

Paragraph 2. Beechem was transported immediately to the emergency room of McKenzie

Willamette, where he received more than a dozen stitches to his lips, was diagnosed with a broken

wrist, and suffered multiple deep bruises to his head. His porch was covered with his blood.

       20.   This what Officer Durrant wrote in his Probable cause Affidavit:

                When I went to detain Beechem and he resisted physically as well as
                attempting to retreat into his residence. I had to deliver numerous focused
                blows to Beechem in order to gain compliance. He also had to be tased. I
                received an injury to my right hand that required several stitches. Beechem
                was charged with Violation of Restraining Order and Resisting Arrest. He
                was lodged at the Lane County Jail.


       21. The video will speak to what happened. In his report, Durrant does state that Beechem

was rendered unconscious by the beating.

       22.   Mr. Beechem suffered serious injuries requiring continued attention to this day.


                               FIRST CLAIM FOR RELIEF
               (Violation of Constitutional Right to Substantive Due Process
                                 Excessive Force - Seizure)
              (42 U.S.C. § 1983, Fourth Amendment to the U.S. Constitution)
                                   (Individual Defendants)

       23.   The foregoing paragraphs are incorporated herein by reference.




PAGE 6 - COMPLAINT
         Case 6:20-cv-00175-MC           Document 1      Filed 01/31/20      Page 7 of 19




       24.   By their actions as described herein, the individual defendants used force on plaintiffs

that was not objectively reasonable in light of the facts and circumstances confronting them.

Indeed, there was no reason to use force at all on either defendant since there was no crime or

reason for the officers to be on Beechem’s private property at the time force was employed.

       25. By their actions as described herein, the individual defendants, acting under color of

statute, ordinance, regulation, custom, or usage, subjected plaintiffs to the deprivation of rights,

privileges, or immunities secured by the Constitution and laws, namely, plaintiffs' liberty interest

in freedom from excessive force.

       26. As a result of the individual defendants' actions and inactions against plaintiff

CHAPLIN alleged herein, plaintiff suffered, and suffers, serious injury to his back, shoulders, legs,

knees, head, emotional distress.

       27.   As a result of the individual defendants' actions and inactions alleged herein, plaintiff

BEECHEM suffered physical injuries from being tased twice, punched in the face repeatedly,

tackled, and subject to excessively tight handcuffing causing long term scars and injuries to his

wrists, along with emotional distress.

       28. As a direct result of the individual defendants' actions and inactions alleged herein,

Plaintiffs incurred economic damages, in an amount to be determined at trial, for medical expenses,

including lost wages.

       29. As a direct result of the individual defendants' actions and inactions alleged herein,

plaintiffs sustained noneconomic damages in an amount to be determined at trial, pain and

suffering, and loss of enjoyment of life. The actions of the individual defendants, as described in

this complaint, were malicious, deliberate, intentional, and embarked upon with the knowledge of,

or in conscious disregard of, the harm that would be inflicted upon plaintiffs; and as a result of




PAGE 7 - COMPLAINT
          Case 6:20-cv-00175-MC            Document 1       Filed 01/31/20    Page 8 of 19




said intentional conduct, plaintiffs are entitled to punitive damages against the individual

defendants, in an amount sufficient to punish them and to deter others from like conduct.

        30. Plaintiffs were required to hire attorneys to represent them in this matter and are

entitled to an award of reasonable attorneys' fees and costs pursuant to 42 U.S.C. § 1988.

        31. Plaintiffs are entitled to a jury trial.


                               SECOND CLAIM FOR RELIEF
                       (Municipal Liability Claim - 42 U.S.C. § 1983;
                    Monell v. Dept. of Social Services and Adickes v. Kress)
                                        (Excessive Force)
                                         (Both Plaintiffs)
                                (Defendant City of Springfield)

        32.   The foregoing paragraphs are incorporated herein by reference.

        33. Defendant City of Springfield has failed to properly train its officers in how to handle

mental health issues during citizen contacts, and has failed to properly train appropriate level of

Constitutionally permitted force; and/or has allowed numerous other similar incidents; and/or has

a policy or practice of allowing that level of force; and/or has encouraged or acquiesced in this

unlawful behavior, and/or tacitly encouraged or acquiesced in it by failing to train, supervise, or

discipline their officers, thus evincing deliberate indifference to plaintiff's constitutional rights,

sufficient to support a verdict that those the defendant City's policies, customs, or practices caused

the use of excessive force against plaintiffs. Further proof of these allegations are past

investigations into the violent behavior of Officer Stone, resulting in the attached June 6, 2018

memo on the investigation, the June 17, 2018 memo, and the Lane County District Attorney’s

BRADY letter to all defense attorneys.

        34. Defendant City is directly liable to plaintiffs for its unconstitutional policies, customs,

or practices; and/or for failing to properly train its officers.



PAGE 8 - COMPLAINT
          Case 6:20-cv-00175-MC            Document 1        Filed 01/31/20       Page 9 of 19




        35. As a direct and proximate result of the actions and omissions described in this

complaint, plaintiffs incurred the damages alleged herein, and were required to hire attorneys to

represent them in this matter and is entitled to an award of reasonable attorneys' fees and costs

pursuant to 42 U.S.C. § 1988.

        36. Plaintiffs are entitled to a jury trial.

                                THIRD CLAIM FOR RELIEF
                 (Violation of Constitutional Right to Substantive Due Process
                           False Arrest and Imprisonment - Seizure)
                (42 U.S.C. § 1983, Fourth Amendment to the U.S. Constitution)
                                         (Both Plaintiffs)
                                     (Individual Defendants)

        37. The foregoing paragraphs are incorporated herein by reference.

        38. By their actions as described herein, in detaining and arresting both plaintiffs without a

warrant, probable cause, or other constitutionally adequate lawful provision, the individual defendants,

acting under color of statute, ordinance, regulation, custom, or usage, subjected both plaintiffs to the

deprivation of her liberty interests, which constitutes rights, privileges, or immunities secured by the

Constitution and laws.

        39.   As a direct and proximate result of the unlawful detention and arrest, both plaintiffs

sustained actual damages, including loss of his liberty; mental and emotional suffering; humiliation;

shame; embarrassment; worry; fear; anguish; shock; nervousness; and anxiety; all to their damage in

an amount to be ascertained according to proof at trial.

        40. The actions of the individual defendants, as described herein, were malicious, deliberate,

intentional, and embarked upon with the knowledge of, or in conscious disregard of, the harm that

would be inflicted upon both plaintiffs. As a result of said intentional conduct, plaintiffs are entitled to

punitive damages against the individual defendants in an amount sufficient to punish them and to deter

others from like conduct.




PAGE 9 - COMPLAINT
         Case 6:20-cv-00175-MC              Document 1     Filed 01/31/20      Page 10 of 19




        41.   Plaintiffs were required to hire attorneys to represent them in this matter and are entitled

to an award of reasonable attorneys' fees and costs pursuant to 42 U.S.C. § 1988.

        42.   Plaintiffs are entitled to a jury trial.



                                         PRAYER FOR RELIEF

WHEREFORE, plaintiffs request a jury trial and demands judgment in their favor and against

defendants for the relief sought herein; for their reasonable costs and attorney fees; and for any other

relief deemed appropriate by the court.



        Respectfully submitted this 31st day of January 2020,

                BY:

                                        s/ BRIAN MICHAELS
                                   BRIAN MICHAELS, OSB # 925607
                                         Attorney for Plaintiffs
                                       259 E. 5th Ave., Ste 300D
                                        Eugene, Oregon 97401
                                             541.687.0578




PAGE 10 - COMPLAINT
Case 6:20-cv-00175-MC   Document 1   Filed 01/31/20   Page 11 of 19
Case 6:20-cv-00175-MC   Document 1   Filed 01/31/20   Page 12 of 19
Case 6:20-cv-00175-MC   Document 1   Filed 01/31/20   Page 13 of 19
Case 6:20-cv-00175-MC   Document 1   Filed 01/31/20   Page 14 of 19
Case 6:20-cv-00175-MC   Document 1   Filed 01/31/20   Page 15 of 19
Case 6:20-cv-00175-MC   Document 1   Filed 01/31/20   Page 16 of 19
Case 6:20-cv-00175-MC   Document 1   Filed 01/31/20   Page 17 of 19
Case 6:20-cv-00175-MC   Document 1   Filed 01/31/20   Page 18 of 19
Case 6:20-cv-00175-MC   Document 1   Filed 01/31/20   Page 19 of 19
